  4:16-cr-03047-RGK-CRZ Doc # 88 Filed: 10/21/20 Page 1 of 2 - Page ID # 357




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                               4:16CR3047

       vs.
                                                                 ORDER
RAYANNE PAULMAN,

                     Defendant.


       In light of Chief Judge Gerrard’s opinion in United States v. Jenkins, 4:15CR3079,
(Filing no. 88), I find and conclude that the defendant has exhausted his administrative
remedies. Therefore,

      IT IS ORDERED that:

      1. The motion for compassionate release (Filing 87) shall be restricted but available
         to the parties and the court (including the Probation Officer).
      2. A United States Probation Officer for the District of Nebraska shall as soon as
         reasonably possible obtain the defendant’s medical records from the Bureau of
         Prisons, file those medical records as sealed documents in this case, and provide
         copies to counsel for the government and counsel for the defendant. The
         Probation Officer shall also file as a restricted document his or her
         recommendations and evaluation after reviewing the defendant’s medical
         records including but not limited to the inmate’s proposed release plan, his
         adjustment while in prison and any other information deemed helpful by the
         probation officer. The recommendations and evaluation of the probation officer
         shall be provided to counsel when the Probation Officer submits that document
         for filing.
      3. Fourteen calendar days after the submission of the recommendations and
         evaluation described in paragraph 2, the government shall submit a responsive
         brief. The defendant through his counsel may submit a reply brief within ten
4:16-cr-03047-RGK-CRZ Doc # 88 Filed: 10/21/20 Page 2 of 2 - Page ID # 358




      calendar days after the government’s responsive brief. Unless otherwise ordered,
      upon receipt of the defendant’s reply brief or upon the expiration of the time for
      reply, the matter shall be deemed submitted. The briefs may be filed as restricted
      documents.
   4. The Clerk’s office shall provide a copy of this order to Supervising United States
      Probation Officer Aaron Kurtenbach.

   Dated this 21st day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
